Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 02/24/2022 in which claims 1-20 are presented for examination.
				(3) Status of Claims
2.	Claims 1-20 are pending, of which claims 1, 18 and 20 are in independent form. 		

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-17 of US Patent 10,965,888 and 1-20 of U.S Patent 11, 290,661. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-17 of US Patent 10,965,888 and 1-20 of U.S Patent 11, 290,661.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 10, 18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Hawkins et al. (US PG Pub 2002/0154246) published on October 24, 2002 in view of WU (US PG Pub 2007/0245374) published on October 18, 2007.

	As per claim 1, 18 and 20, Hawkins teaches: A method comprising: storing, in association with a first video (Para[003-004] closed captioning corresponds to a video, as taught by Hawkins), automatically retrieving the subtitles file in a first format of the plurality of formats corresponding to a type of a user device on which the first video is being presented (Para[0031-0035] fig 3-4 displays closed captioning if the volume level is below the threshold.  It is obvious to one ordinary skill in the art that closed captioning corresponds to a language(format), as taught by Hawkins); and causing subtitles of the first video to be displayed by the user device during presentation of the first video based on the retrieved subtitles file(Para[0031-0035] fig 3-4 displays closed captioning if the volume level is below the threshold, as taught by Hawkins);.
	Hawkins dos not explicitly teach a subtitles file in a plurality of formats;
On the other hand, Wu teaches a subtitles file in a plurality of formats (Para[0027-0030] discloses converting the video one format to another format, as taught by Wu);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hawkins invention with the teaching of WU because doing so would result in increased efficiency by providing a video program subtitle text recording function that allows the user to record the subtitle text embedded in a video program displayed on the video playback platform into an electronic text file, so that the user can later retrieve the electronic text file and view the recorded subtitle text through a computer platform, such as a desktop computer, a notebook computer, a tablet PC, a PDA (Personal Digital Assistant), an intelligent mobile phone, and the like.

As per claim 4, the combination of Hawkins and WU teaches further comprising: determining that a default subtitles setting of the user device is set to an enabled state (fig 3-5 e.g. threshold point, as taught by Hawkins); and in response to determining that the default subtitles setting of the user device is set to the enabled state, automatically causing the subtitles to be displayed during playback of the first video independently of receiving user input that reduces volume of the user device((Para[0031-0035] fig 3-4 e.g. threshold point. displays closed captioning if the volume level is below the threshold, as taught by Hawkins).

As per claim 10, the combination of Hawkins and WU teaches further comprising: automatically converting the subtitles file in the first format to a second format(Para[0027-0030] discloses converting the video one format to another format, as taught by Wu); and storing the subtitles file in the first format and the second format in association with the first video(Para[0027-0030] discloses converting the video one format to another format, as taught by Wu).

4.	Claims 2, 5-6, 11, 17 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Hawkins et al. (US PG Pub 2002/0154246) published on October 24, 2002 in view of WU (US PG Pub 2007/0245374) published on October 18, 2007 in view of Reid et al. (US PG Pub 2020/0084505).

As per claim 2 and 19, the combination of Hawkins and WU teaches further comprising: receiving a user input that reduces volume of the user device(fig 3-4 shows reducing the volume, as taught by Hawkins);
automatically retrieving the subtitles file in the first format(Para[0031-0035] fig 3-4 displays closed captioning if the volume level is below the threshold, as taught by Hawkins).
The combination of Hawkins and Wu does not explicitly teach determining that the volume of the user device has been reduced by the user input until a mute state has been reached in which audio output of the user device is disabled; and 
in response to determining that the volume of the user device has been reduced until the mute state has been reached, 
On the other hand, Reid teaches determining that the volume of the user device has been reduced by the user input until a mute state has been reached in which audio output of the user device is disabled(Para[0045] fig 1E discloses volume is in mute state, as taught by Reid); and 
in response to determining that the volume of the user device has been reduced until the mute state has been reached(Para[0045] fig 1E discloses volume is in mute state, as taught by Reid) 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hawkins and Wu invention with the teaching of Reid because doing so would result in increased hearing by allowing the user muting the video as needed.

As per claim 5, the combination of Hawkins, Reid and WU teaches further comprising: determining that a subtitles setting of a video discovery graphical user interface is set to an enabled state(fig 1D Para[0047] e.g. 160, as taught by Reid); and in response to determining that the subtitles setting of the video discovery graphical user interface is set to the enabled state, automatically causing the subtitles to be displayed during playback of the first video independently of receiving user input that reduces volume of the user device(fig 1D Para[0047] e.g. 160.  Displays caption when the CC button selected, as taught by Reid).

As per claim 6, the combination of Hawkins, Reid and WU teaches further comprising determining that a physical switch of the user device is set to an unmute position in which audio output of the user device is enabled(Fig 1B 1G Volume indicator button is selected and device is not in mute state, as taught by Reid).
As per claim 11, the combination of Hawkins, Reid and WU teaches further comprising: exiting a video discovery graphical user interface(fig 1A-H Para[0045-0050], as taught by Reid);  
receiving user input that increases volume of the user device during access of a given feature of the user device to an unmuted state(fig 1A-H Para[0045-0050] user can increase the volume level, as taught by Reid); returning to the video discovery graphical user interface after the given feature of the user device has been accessed(fig 1D, as taught by Reid); and preventing subtitles from being presented during initial playback of a second video while the user device is in the unmuted state after returning to the video discovery graphical user interface(fig 1D displays caption while the device in unmuted state, as taught by Reid).

As per claim 17, the combination of Hawkins, Reid and WU teaches further comprising modifying visual characteristics of the displayed subtitles file based on a display characteristics field associated with the subtitles file, the visual characteristics comprising a font size, a font color, and a shape.

4.	Claims 3 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Hawkins et al. (US PG Pub 2002/0154246) published on October 24, 2002 in view of WU (US PG Pub 2007/0245374) published on October 18, 2007 in view of Unichura (US PG Pub 2012/0084650) published on September April 05, 2012 in further view of Checkley (US PG Pub 2015/0370402) published on December 24, 2015.

	As per claim 3, the combination of Hawkins and WU does not teach further comprising: receiving data indicating a press and hold action was performed, in which a user maintains physical contact, for a threshold period of time, with a screen in which the first video is being displayed; and in response to receiving the data, overlaying a menu on top of the first video that includes an option to toggle a subtitles setting, the menu including a language selection option to control language of the subtitles.
On the other hand, Unichura teaches in response to receiving the data, overlaying a menu on top of the first video that includes an option to toggle a subtitles setting(fig 21 Para[0185-0187] discloses user can switch between the list (e.g. 201a-c and 203a-C) for changing the settings of the video data, as taught by Uchimura), the menu including a language selection option to control language of the subtitles(fig 21 Para[0184-0192] discloses user can switch between the list (e.g. 201a-c and 203a-C) for changing the settings of the video data.  Settigns includes change language, as taught by Uchimura).
 	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hawkins and WU invention with the teaching of Uchimura because doing so would result in increased efficiency by allowing the user easily change the language setting according to their preference.
The combination of Hawkins, WU and Uchimura does not explicitly teach receiving data indicating a press and hold action was performed, in which a user maintains physical contact, for a threshold period of time, with a screen in which the first video is being displayed;
On the other hand, Checkley teaches receiving data indicating a press and hold action was performed, in which a user maintains physical contact, for a threshold period of time, with a screen in which the first video is being displayed(Para[0046] Fig 1 discloses press and hold on the video, as taught by Checkley);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hawkins, Uchimura and WU invention with the teaching of Checkley because doing so would result in increased efficiency by allowing the user easily change the language setting according to their preference.

As per claim 17, the combination of Hawkins, Reid, Uchimura, Checkley and WU teaches further comprising modifying visual characteristics of the displayed subtitles file based on a display characteristics field associated with the subtitles file, the visual characteristics comprising a font size(Para [0097], as taught by Uchimura), a font color, and a shape.

4.	Claims 7-9 and 13-16 are rejected under 35 U.S.C 103 as being unpatentable over Hawkins et al. (US PG Pub 2002/0154246) published on October 24, 2002 in view of WU (US PG Pub 2007/0245374) published on October 18, 2007 in view of Reid et al. (US PG Pub 2020/0084505) in further view of Pendergast (US PG Pub 2013/0073962) published on March 21, 2013.

As per claim 7, the combination of Hawkins, Reid and WU teaches, further comprising: prior to receiving a user input that reduces volume of the user device and while volume of the user device is unmuted(fig 1B and 1E, as taught by Reid), 
the combination of Hawkins, Reid and WU does not teach receiving a user selection of a second video; and presenting the second video on the user device without presenting subtitles for the second video.
On the other hand, Pendergast teaches receiving a user selection of a second video(Para[0088] fig 7, as taught by Pendergast); and presenting the second video on the user device without presenting subtitles for the second video(Para[0088] fig 7, as taught by Pendergast).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Reid, Hawkins and WU invention with the teaching of Pendergast because doing so would result in allowing the user easily selecting and playing video in the window.

	As per claim 8, the combination of Hawkins, WU, Reid and Pendergast teaches further comprising while the second video is being presented: 
retrieving the subtitles associated with the second video (Fig 3-4 Shows caption corresponding to video.  It is obvious to one ordinary skill in the art that caption can be provided for multiple videos, as taught by Hawkins); and automatically initiating presentation of the retrieved subtitles with the presentation of the second video(Fig 3-4 Shows caption corresponding to video.  It is obvious to one ordinary skill in the art that caption can be provided for multiple videos, as taught by Hawkins).

	As per claim 9, the combination of Hawkins, WU, Reid and Pendergast teaches wherein the first video is sequentially displayed with the subtitles of the first video after the second video is presented(fig 7, as taught by Pendergast).

As per claim 12, the combination of Hawkins, Reid, Pendergast and WU teaches receiving a request for subtitles for the first video, the request specifying the type of the user device, wherein the subtitles file is retrieved based on the received request(fig 1D caption displays based on selection, as taught by Reid); 
displaying visual representations of a plurality of videos(fig 7, as taught by Pendergast); 
determining whether a subtitles file has previously been associated with a given video in the plurality of videos(Para[0130], as taught by Pendergast).

As per claim 13, the combination of Hawkins, Reid, Pendergast and WU teaches further comprising: 
displaying a subtitles indicator for a visual representation of the visual representations corresponding to the given video in the plurality of videos(fig 1D, as taught by Reid) in response to determining that the subtitles file has previously been associated with the given video(Para[0130], as taught by Pendergast).

As per claim 14, the combination of Hawkins, Reid, Pendergast and WU teaches further comprising: displaying a video editing graphical user interface(fig 4-6, as taught by Pendergast); adding a given video of the plurality of videos to the video editing graphical user interface(Para[0078], as taught by Pendergast); and uploading the subtitles file in the plurality of formats for the given video via the video editing graphical user interface(Para[0124-127], as taught by Pendergast).

	As per claim 15, the combination of Hawkins, Reid, Pendergast and WU  teaches  wherein adding the given video comprises dragging a video file and dropping the video file into the video editing graphical user interface(Para[0182][0217], as taught by Pendergast), and wherein uploading the subtitles file comprises dragging and dropping the subtitles file into the video editing graphical user interface or selecting a subtitles upload option in the video editing graphical user interface(P[0127-0128], as taught by Pendergast).

	As per claim 16, the combination of Hawkins, Reid, Pendergast and WU  teaches  further comprising: receiving a first input that changes a visual characteristic of the subtitles in the subtitles file(Para[0028-0031], as taught by WU); and receiving a second input that adjusts a default display position of the subtitles in the subtitles file, wherein a first portion of subtitles are displayed at a top of a first video frame of the first video and a second portion of the subtitles are displayed at a bottom of a second video frame of the first video based on the second input(fig 3A, as taught by WU).
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Sunday, September 25, 2022